This corrected notice of allowability is issued to correct clerical errors in the dates in the Notice of Allowance (“NOA”) issued April 7, 2022, the Corrected/Supplemental Notice of Allowance (“Corrected NOA”) issued May 19, 2022 and the Interview Summary dated June 6, 2022, and the clerical error in the allowed claims in the Corrected NOA.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Andrew B. Freistein on 3/25/2022.

The application has been amended as follows: 
In claim 1 last line directly before the “.” insert --- , wherein the antifoaming agent is a silicone-based antifoaming agent, the antifreezing agent is a water-soluble polyhydric alcohol, and the thickener is a natural polysaccharide ---. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the instant 
component “(B) a surfactant consisting of (B1) a lignin sulfonic acid salt having purity of 85% by mass or more, wherein a content of reducing sugars is less than 5% by mass and a content of sugar sulfonic acids is less than 6% by mass, and (B2) a monoalkylaryl sulfonic acid salt formalin condensate and/or a polycarboxylic acid salt having mass average molecular weight of 5,000 to 50,000” being combined with pyribencarb. The Specification factors of component B comprising:
“(B1) a lignin sulfonic acid salt having purity of 85% by mass or more, wherein a content of reducing sugars is less than 5% by mass and a content of sugar sulfonic acids is less than 6% by mass, and 
(B2) a monoalkylaryl sulfonic acid salt formalin condensate and/or a polycarboxylic acid salt having mass average molecular weight of 5,000 to 50,000” stabilizing the instant composition, i.e., composition being aggregate free. See Declaration filed 5/28/2020 as well as Examples and Tables in the Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616